 


113 HR 2069 IH: Tribally Controlled Colleges and Universities Assistance Act of 1978
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2069 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2013 
Mr. Benishek introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Tribally Controlled Colleges and Universities Assistance Act of 1978 to authorize the Secretary of the Interior to waive certain eligibility requirements. 
 
 
1.Amendment to the Tribally Controlled Colleges and Universities Assistance Act of 1978Section 103 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1804) is amended— 
(1)by striking To be eligible and inserting (a) To be eligible; and 
(2)by adding at the end the following new subsections: 
 
(b)The Secretary may waive the eligibility requirements set forth in subsection (a) for a period of not more than 7 years upon request by a tribally controlled college or university— 
(1)that has received assistance under this title for 10 consecutive years; 
(2)that is located on Indian lands; 
(3)that is located in a county that has an Indian population that did not decrease by more than one percent during the interval between the two most recent decennial censuses of population under section 141 of the title 13, United States Code; and 
(4)for which the Secretary has determined that such a waiver will support higher education opportunities appropriate to the needs of Indians. 
(c)The Secretary shall approve or deny an application for a waiver under subsection (b) within 30 days of receipt of such an application or such application shall be deemed to be approved. . 
 
